



BRIGHTSPHERE INVESTMENT GROUP INC.
EQUITY INCENTIVE PLAN
OPTION AWARD AGREEMENT
THIS OPTION AWARD AGREEMENT (this “Agreement”), is entered into as of , 20 , by
and between BrightSphere Investment Group Inc., a Delaware corporation, and the
“Participant”.
WHEREAS, the Company has adopted the BrightSphere Investment Group Inc. Equity
Incentive Plan (the “Plan”) for the benefit of the employees of the Company and
its Subsidiaries; and
WHEREAS, the Committee, as defined in the Plan, has authorized this Award to the
Participant of an Option under the Plan, on the terms and conditions set forth
in the Plan and in this Agreement; and
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Participant hereby agree as follows:
1.Definitions.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan.
2.Grant of Option.
The Company hereby grants to the Participant a Nonstatutory Option to purchase
shares of Stock (such shares, the “Option Shares”), on the terms and subject to
the conditions set forth in this Agreement and as otherwise provided in the
Plan. The Option is not intended to qualify as an Incentive Option. The Options
shall vest in accordance with Section 3. The exercise price shall be [ ] per
Option Share.
3.Vesting.
(a)The Option will become non-forfeitable and exercisable on the vesting dates
(the “Vesting Dates”) and in the proportions described below, provided that the
Participant continuously provides services to the Company or an Affiliate until
the applicable Vesting Date. 
Percentage of Option Vesting
Vesting Date
%
 
%
 
%
 
%
 
%
 

(b)If the Participant’s employment with the Company and its Affiliates
terminates prior to a Vesting Date for any reason, except as described in
Section 3(c) below, any unvested portion of the Option shall automatically be
forfeited and canceled, and the Participant shall immediately forfeit without
any consideration any rights to the Option Shares subject to such unvested
portion.





--------------------------------------------------------------------------------





(c)If, within two (2) years following a Change of Control, the Participant’s
employment with the Company and its Affiliates is terminated by the Company or
an Affiliate without Cause or by the Participant for Good Reason, then that
portion of the Option that would have vested on the next Vesting Date to occur
shall become vested and nonforfeitable as of the date of the Participant’s
termination of employment. For purposes of this agreement, Good Reason shall
mean the occurrence of one or more of the following without the Participant’s
consent, other than on account of mental or physical disability: (i) a material
reduction of the Participant's base salary (base salary effective March 2,
2020), if such reduction is not related to either individual or corporate
performance; (ii) a material, adverse change to the Participant's current title;
(iii) a material change in the geographic location at which the Participant must
regularly perform services for the Company (which, for purposes of this
agreement, means a change in Participant's principal place of employment by 50
or more miles, provided that such relocation materially increases the time of
the Participant's commute. The Participant must provide written notice of
termination for Good Reason to the Company within thirty (30) days after the
event constituting Good Reason. The Company shall have a period of thirty (30)
days in which it may correct the act or failure to act that constitutes the
grounds for Good Reason as set forth in the Participant's notice of termination.
If the Company does not correct the act or failure to act, the Participant may
terminate his employment for Good Reason not later than (30) days following the
end of the Company's thirty (30)-day cure period.
(d)If the Participant’s employment with the Company and its Affiliates is
involuntarily terminated without Cause, or the Participant resigns for Good
Reason, any portion of the Option that would have vested during the 60 days
following termination of employment, will be immediately vested upon the date of
the Participant’s termination of employment; provided, however that any Option
Shares acquired pursuant to the Option vesting in accordance with Section 2(c)
may not be transferred until the specified Vesting Date.
4.Expiration.
(a)In no event shall all or any portion of the Option be exercisable after the
fifth anniversary of the Grant Date (such five-year period, the “Option
Period”).
(b)Except as set forth in Section 4(c) below, if, prior to the end of the Option
Period, the Participant’s employment with the Company and all Affiliates is
terminated for any reason, then the Option shall expire on the last day of the
Option Period; provided, however, that the Option shall remain exercisable
following such termination only to the extent that the Option was exercisable by
the Participant on the date of termination.
(c)If the Participant ceases employment with the Company and its Affiliates due
to a termination for Cause, the Option (whether vested or unvested) shall expire
immediately upon such termination.
5.Method of Exercise.
The Option shall be exercisable in accordance with the terms of the Plan.
Without limiting the generality of the foregoing, if the Stock is traded on an
established market, payment of any exercise price may also be made through and
under the terms and conditions of any formal cashless exercise program
authorized by the Company entailing the sale of the Stock subject to an Option
in a brokered transaction.
6.Rights as a Stockholder.





--------------------------------------------------------------------------------





The Participant shall not be deemed for any purpose to be the owner of any
Option Shares unless, until and to the extent that: (i) this Option shall have
been exercised pursuant to its terms; (ii) the Company shall have issued and
delivered to the Participant the Option Shares; and (iii) the Participant’s name
shall have been entered as a stockholder of record with respect to such Option
Shares on the books of the Company, including through the direct registration
system of the Company’s transfer agent. The Company shall cause the actions
described in clauses (ii) and (iii) of the preceding sentence to occur promptly
following settlement as contemplated by this Agreement, subject to compliance
with applicable laws.
7.Authority of the Committee.
This Agreement and the Option awarded hereunder shall be subject to such rules
and regulations as the Committee shall adopt pursuant to the Plan. All decisions
of the Committee upon any question arising under the Plan or under this
Agreement shall be final, conclusive and binding upon the Participant and any
person claiming any interest in the Award made under this Agreement.
8.Tax Withholding.
The Company shall have the right to require the Participant to remit to the
Company an amount sufficient to satisfy federal, state, local, foreign or other
withholding tax requirements if, when, and to the extent required by law
(whether so required to secure for the Company an otherwise available tax
deduction or otherwise) prior to the delivery of any certificate or
certificates, held in book-entry position through the direct registration system
of the Company’s transfer agent, for such shares, or prior to the issuance or
vesting of such shares, as applicable. The obligations of the Company hereunder
shall be conditional on satisfaction of all such withholding obligations and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant or to
utilize any other withholding method prescribed by the Committee from time to
time.
9.Plan Terms.
The terms of the Plan are hereby incorporated herein by reference. In the event
of a conflict between the terms and conditions of this Agreement and the terms
and conditions of the Plan, the terms and conditions of the Plan shall prevail.
10.No Employment Rights.
The Option Award pursuant to this Agreement shall not give the Participant any
right to remain employed with the Company or any Affiliate.
11.Amendment.
The terms of this Option Award as evidenced by this Agreement may be amended by
the Committee without the approval of the Participant, subject however to the
limitations set out in the Plan, or may be amended by written agreement of the
Participant and the Company. The Company reserves the right to amend the Plan at
any time, subject to any limitations set out in the Plan.
12.Electronic Participation.





--------------------------------------------------------------------------------





The Company may, in its sole discretion, decide to deliver any documents related
to this Agreement by electronic means. The Participant hereby consents to
receive such documents by electronic delivery, including through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
13.Participant Acknowledgment.
By accepting this Award electronically, the Participant hereby acknowledges that
he or she has received and read the Plan and this Agreement and that he or she
agrees to be bound by all of the terms and conditions of the Option Award as set
forth in this Agreement, subject to the terms and conditions of the Plan. The
Participant hereby further acknowledges and agrees that his or her right to
receive or retain this Award, any amount received pursuant to this Award (in
cash or shares of Stock), and any profit or gain realized in connection with
this Award, is subject to cancellation and recoupment in accordance with the
Company’s Claw-back Policy, as in force from time to time. The Participant
understands that the Participant (and not the Company or any of its Affiliates)
shall be responsible for the federal, state, local or foreign tax liability and
any other tax consequences to the Participant that may arise as a result of the
transactions contemplated by this Agreement. The Participant acknowledges that
he or she has consulted with any tax advisors he or she thinks advisable in
connection with the Option Award, and is not relying, and will not rely, on the
Company or any Affiliate for any tax advice.
[Remainder of page intentionally blank]



































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Option Award Agreement has been executed by the Company
and the Participant as of the day first written above.
 
BRIGHTSPHERE INVESTMENT GROUP INC.
 
 
 
 
 
 
 
By:
 
Its:
 
 
 
The Participant acknowledges that, by accepting this Award electronically, he or
she accepts this Award and agrees to be bound by the terms and conditions set
forth in this Agreement and the Plan document.








